Citation Nr: 0405024	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  99-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neurological 
disorder of the face manifested by left-sided facial spasm.  

2.  Entitlement to service connection for a neurological or 
muscular disability manifested by esophageal and abdominal 
spasm and abdominal sprain.  

3.  Entitlement to service connection for a neurological or 
muscular disability manifested by leg spasm, thigh cramps and 
sprains, and loss of balance.  

4.  Entitlement to service connection for a neurological or 
muscular disability manifested by left neck, back, and 
shoulder spasm.  

5.  Entitlement to service connection for infectious 
hepatitis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On June 13, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  In the August 2002 VA examination 
report, the veteran is noted to have 
reported that she received treatment from 
a "courtesy physician."  Please ask the 
veteran to identify this physician and 
provide an address from which to obtain 
treatment records.  Please obtain medical 
treatment records from all health care 
providers the veteran identifies.

2.  The record indicates that the veteran 
was treated for a neurological disability 
of the face manifested by left sided 
facial spasms; a neurological or muscular 
disability manifested by esophageal and 
abdominal spasms and abdominal sprain; a 
neurological or muscular disability 
manifested by leg spasms, thigh cramps 
and sprains, and loss of balance; a 
neurological or muscular disability 
manifested by left neck, back, and 
shoulder spasm; and infectious hepatitis 
by the following private health care 
providers:

(a)  (from August 1948 to July 1976) 
Louis H. Coggs, M.D., 9330 S. Vernon 
Ave., Chicago, IL 60619

(b)  (from November 1956 to about 1975) 
Phillip C. Williams, M.D., 1040 N. Lake 
Shore Dr., Chicago, IL 60611

(c)  (1981-1982) Komed Health Center, 501 
E. 43rd St., Chicago, IL 60653

(d)  (1956 to 1968) Herbert C. Meyer, 
M.D., 3506 S. South Parkway, Chicago, IL 
60653

(e)  (1956) Cook County Hospital, 1825 W. 
Harrison, Chicago, IL

(f)  (1966-1980) University of Chicago 
Hospitals and Clinics, 950 E. 59th St., 
Chicago, IL 60637

(g)  (1958) Dr. R. Collins, D.D.S., 8501 
Cottage Grove Ave., Chicago, IL 60619

(h)  (1957-1958) Salvation Army Dental 
Clinic, 140 W. 31st, Chicago, IL

(i)  (1968) Chicago Osteopath Hospital, 
53rd Ellis, Chicago, IL

(j)  R. Lucas, D.P.M., Mid-South Medical 
Center, 1369 E. 53rd St., Chicago, IL 
60615

(k)  (1986) Dr. Johnson, M.D., 
Evangelical Health Systems Family 
Practice Center, Christ Hospital, 4440 W. 
95th St., Oak Lawn, IL 60453

(l)  (1959) Dr. Kramer, O.D., 63rd S. St. 
Lawrence, Chicago

(m)  (1957-1958) Dr. Blue, O.D., 7445 S. 
Cottage Grove, Chicago, IL

(n)  (1970-1980) Dr. John Coleman, 300 
Block E. 75th St., Chicago, IL

(o)  (1970-1980) Providence Hospital, 400 
E. 57th St., Chicago, IL

(p)  (1970-1980) Dr. Lattimore, 400 E. 
67th St., Chicago, IL

(q)  (1960-1980) Dr. Burton A. Solar, 55 
E. Washington St., Suite 3104, Chicago, 
IL 60602

(r)  (1958-1960) Michael Reese Hospital, 
29th Ellis Ave., Chicago, IL

(s)  (1950-1970) Dr. Barton, Michael 
Reese Hospital, 29th Ellis Ave., Chicago, 
IL

(t)  (1958-1960) Dr. Sapoznik, 104 S. 
Michigan Ave., Chicago, IL 60603

(u)  (1956-1957) Dr. Lister, 815 E. 111th 
St., Chicago, IL 60627

(v)  (1956-1968) Dr. Alex L. Whitfield, 
841 E. 63rd St., Chicago, IL 60615

(w)  (1956-1972) Dr. Herbert C. Meyers, 
3506 S. Parkway, Chicago, IL 60653

(x)  Dr. Salomon Dayan, 55 E. Washington, 
Suite #605, Chicago, IL 60602

(y)  Dr. Jacob Salomon, 55 E. Washington, 
Suite #605, Chicago, IL 60602

(z)  (1968-1972) Dr. Maslow, Roosevelt 
Memorial Hospital, 414 W. Wisconsin, 
Chicago, IL

(aa)  (1968-1971) Roosevelt Memorial 
Hospital, 414 W. Wisconsin, Chicago, IL

(bb)  (1979-1989) Dr. Turner Rabin, 14 E. 
Jackson Blvd., #1020, Chicago, IL

(cc)  (1974-1989) Jackson Park Hospital, 
7531 S. Stoney Island, Chicago, IL 60649

(dd)  Dr. Scholl Clinic, 1021 N. Clark 
St., Chicago, IL

Please obtain any and all inpatient and 
outpatient treatment records including 
all clinical records.

Please contact the veteran for 
clarification as needed.

3.  Request the following records 
concerning the veteran from the Social 
Security Administration:  a copy of the 
decision that found the veteran disabled 
and copies of any and all supporting 
medical evidence.

4.  Obtain the veteran's medical records 
from the VA Medical Center in Tucson, 
Arizona for any treatment for a 
neurological disability of the face 
manifested by left sided facial spasms; a 
neurological or muscular disability 
manifested by esophageal and abdominal 
spasms and abdominal sprain; a 
neurological or muscular disability 
manifested by leg spasms, thigh cramps 
and sprains, and loss of balance; a 
neurological or muscular disability 
manifested by left neck, back, and 
shoulder spasm; and infectious hepatitis.

Please obtain any and all inpatient and 
outpatient treatment records from July 
1992 to the present, including all 
clinical records and copies of any and 
all mental hygiene records to include 
records of group and individual therapy.

In particular, please obtain all clinical 
tests referenced in the August 2002 VA 
examination report completed to rule out 
hepatitis B or C.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


